Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  Applicant recites in line 2 “he assembly” where applicant intended “the assembly”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the forwardmost component" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a forwardmost component."
Claims 2-6 are rejected as depending from a rejected claim.
Claim 17 recites the limitation "the forwardmost component" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a forwardmost component."
Claim 18 is rejected as depending from a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nahariya (EP 1905925).
 	Per claim 1, Nahariya teaches an automatic swimming pool cleaner (10) comprising:
 	a. a body (14) configured to travel in a first direction and a second direction opposite the first direction ([0035]); and
 	b. an assembly (16; 11A, 11B, 12, 13, 17)) connected to the body and being [[the]]a forwardmost component thereof regardless of whether the body is travelling in the first direction or the second direction. For example, the pivotal handle may be manually reversed by the operator and the driving components are arranged on opposite sides, hence they will be forwardmost regardless in both directions.
 	Per claim 2,  in which the assembly is configured to pivot relative to the body ([0037]).
 	Per claim 4,  further comprising a brush (11A, 11B) and in which the assembly comprises an arm (12) connecting the brush to the body.
 	Per claim 17, Nahariya teaches a method of cleaning a swimming pool comprising causing operation within the swimming pool of an automatic swimming pool cleaner comprising (i) a body configured to travel in a first direction and a second direction opposite the first direction ([0035]) and (ii) an assembly (11A, 11B, 12, 13, 17) connected to the body and being the forwardmost component thereof when the body is travelling in each of the first and second directions. The driving components are arranged on opposite sides, hence they will be forwardmost regardless in both directions. 
Claim(s) 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durvasula et al. (WO 2016/209973).
 	Durvasula et al. teach  an automatic swimming pool cleaner (1)comprising: a. a generally-cylindrical body (4); b. motive elements (6) configured to cause movement of the body in a swimming pool; and c. an assembly comprising: i. an arm (16) pivotally connected ([001]) to the body; and at least one of a sensor or a brush (18) associated with the arm.


Claim(s) 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hui et al. (EP 3023561).
 	Hui et al. teach an automatic swimming pool cleaner (100a) comprising:
 	a. a body (Fig. 1A; 110) defining an inlet for receiving debris-laden water of a swimming pool;
 	b. motive elements (140) configured to drive the body in a first direction on a surface of the swimming pool ([0022]);
 	c. a filter positioned wholly or partly within the body ([0011]); and
  	d. a first pump (211a) configured to exhaust filtered water ([0029]) at (i) a first angle relative to the first direction and (ii) a second angle relative to the surface, with each of the first and second angles being none of 0°, 90°, or 180° (abstract; [0011]).
 	Per claim 12, further comprising a second pump (211b) configured to exhaust filtered water at (i) a third angle relative to the first direction and (ii) a fourth angle relative to the surface, with each of the third and fourth angles being none of 0°, 90°, or 180° ([0011]).
 	Per claim 13, in which the second pump is configured to be controlled independently of the first pump ([0011, 0030]).
 	Per claim 14, in which the body comprises a first end region and a second end region opposite the first end region (Figs. 2A, 5), with the first pump being located in the first end region and the second pump being located in the second end region (Figs. 2A, 5). 
  	Per claim 15, Hui et al. teach an automatic swimming pool cleaner comprising: a. a body (Fig. 1A; 110) comprising: i. an inlet ([0011]); ii. a first end region (Fig. 5A); and iii. a second end region opposite the first end region (Fig. 5A); b. a first pump (211a): i. configured to exhaust water received through the inlet ([0011]); and ii. located in the first end region; and c. a second pump (211b): i. configured to exhaust water received through the inlet ([0011]); ii. located in the second end region; and iii. configured to be controlled independently of the first pump ([0011, 0030]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nahariya (‘925) in view of Babcock (US 2,923,954).
The cleaner of Nahariya is described above. Nahariya does not disclose in which the assembly comprises at least one sensor.
Babcock discloses an assembly (8) in which the assembly comprises at least one sensor (136 or 140) in order to, for example, determine when the assembly has reached an opposite end of the pool.
Accordingly, it would have been readily obvious for the skilled artisan to modify the clean of Nahariya such that it includes in which the assembly comprises at least one sensor in order to, for example, determine when the assembly has reached an opposite end of the pool.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nahariya (‘925) in view of Durvasula et al. (WO 2016/209973).
The cleaner of Nahariya is described above. Nahariya does not disclose wherein the body is generally cylindrical.
Durvasula et al., also directed to an automatic swimming pool cleaner, disclose providing a body that is generally cylindrical in order to, for example, 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nahariya (‘925) in view of Hui (US 2009/0277821).
The method of Nahariya is described above. Nahariya does not disclose in which the body comprises a first end region comprising a handle configured for presentation at a waterline of the swimming pool, further comprising grasping the handle from outside the swimming pool in order to remove the body from the swimming pool.
Hui, also directed to a method of cleaning a swimming pool, discloses a cleaner in which a body (Fig. 3) comprises a first end region comprising a handle (22) configured for presentation at a waterline of the swimming pool, further comprising grasping the handle from outside the swimming pool in order to remove the body from the swimming pool {90028]). in order to, for example, drain the pool cleaner of water
Accordingly, it would have been readily obvious for the skilled artisan to modify the method of Nahariya such that it includes in which the body comprises a first end region comprising a handle configured for presentation at a waterline of the swimming pool, further comprising grasping the handle from outside the swimming pool in order to remove the body from the swimming pool in order to, for example, drain the pool cleaner of water.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Royer et al. (US 3,349,919).
Royer et al. disclose a filter assembly: a. configured for use; and b. comprising telescoping layers of filtration material (32, 50, 74) configured to be nested in use (col. 3, lines 9-17) and extended for cleaning (Fig. 4; col. 1, lines 37-40). 
Royer et al. do not disclose that the use is in connection with equipment of a swimming pool.

It is submitted that it would have been readily obvious for the skilled artisan to configure the filter of Royer et al. for use in connection with equipment of a swimming pool in order to, for example, remove contaminants from the fluid in the swimming pool.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Royer et al. (US 3,349,919) in view of Englesberg (US 3,012,676).
The filter of Royer et al. is described above. Royer et al. do not disclose in which a first layer of the telescoping layers initially encountering debris-laden water in use filters particles of a first size and a second layer of the telescoping layers subsequently encountering the debris-laden water in use filters particles of a second size smaller than the first size.
Royer et al., also directed to a filter assembly, disclose a first layer (26) of initially encountering debris-laden water in use filtering particles of a first size (col. 2, lines 19-26) and a second layer (28) subsequently encountering the debris-laden water in use filters particles of a second size smaller than the first size (col. 2, lines 19-26) in order to, for example, trap a wide range of debris and minimize clogging in the filter assembly.
Accordingly, it would have been readily obvious for the skilled artisan to modify the filter assembly of Royer et al. such that it includes in which a first layer of the telescoping layers initially encountering debris-laden water in use filters particles of a first size and a second layer of the telescoping layers subsequently encountering the debris-laden water in use filters particles of a second size smaller than the first size in order to, for example, trap a wide range of debris and minimize clogging in the filter assembly.




Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  	Per claim 6, while claim 2 is not patentable for the reasons provided above, in the examiner’s opinion the prior art fails to teach or render obvious the cleaner further including the limitations of claim 6. 
 	Per claim 8, while claim 7 is not patentable for the reasons provided above, in the examiner’s opinion the prior art fails to teach or render obvious the cleaner further including the limitations of claim 8. 
	Per claim 16, while claim 15 is not patentable for the reasons provided above, in the examiner’s opinion the prior art fails to teach or render obvious the cleaner further including the limitations of claim 16.
Conclusion













Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
10/13/22